PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/183,675
Filing Date: 15 Jun 2016
Appellant(s): Nandi et al.



Mollie M. Smith
Reg. No. 65,739
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 21, 2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
1. For Independent Claim 1: The appellant alleges that the references fail to teach or suggest the claimed feature of ‘‘proactively causing the action-assistance tool to automatically carry out a new repeated request to perform the computer-implemented action without having received a user request to repeat the computer-implemented action” [Appeal Brief: page 8].
Krzyzanowski, in figure 10, clearly shows that the “wake up” macro will be executing proactively since it has been configured to do so by placing a tick mark in “Recurring?” 1008 [0123, 0127]. The user does not need to make a request manually once it’s configured. It runs proactively and carry out a new repeated request as specified. Recurrence field 1008 and a recurrence definition field 1010 of figure 10 is clear about disclosing that the “wake up” will proactively be activated to automatically carry out a new repeated request to perform the computer-implemented action without having received a user request to repeat the computer-implemented action. The fact that the user has to configure the macro through GUI does not make it any less proactive. 
proactively runs every “Weekdays” at 6:30 AM automatically; there is no need for the user to repeat the configuration, including placing the tick mark in “Recurring?” 1008, on every single weekday [0127].
In addition, the appellant accuses that the examiner has confused two separate claim features [Appeal Brief: page 11, last paragraph]. The examiner is not confused with the claimed feature of “received a plurality of repeated requests from a user device to perform a computer-implemented action” as recited in the first element of claim 1, and the claimed feature of “without having received a user request to repeat the computer-implemented action” in the last element of claim 1. The first element of the claim 1 was rejected by Loftesness and the last element was rejected by Krzyzanowski.
In any case, the appellant has explicitly clarified as below [Appeal Brief: page 11, last paragraph - page 12, first paragraph].
Appellant did not argue or imply that the “repeated requests from a user device” do not occur or that they are not manual input. Rather, Appellant argued that claim 1 recites “proactively causing the action-assistance tool to “automatically carry out a new repeated request to perform the computer-implemented action without having received a user request to repeat the computer-implemented action,” as recited in the claim. 
2. For Independent Claim 16: The appellant alleges that the references fail to teach or suggest the claimed feature of “execute an action-assistance tool to 
The appellant argues that Loftesness merely uses pattern recognition to determine user intent after the user has entered a query [Appeal Brief: page 14, 1st paragraph]. But the limitation is: in response to determining that the current context information satisfies the date information, execute an action-assistance tool to automatically carry out a new repeated request to perform the computer-implemented action without having received a user request to repeat the computer-implemented action, wherein the action-assistance tool proactively presents a result from performing the computer-implemented action. 
The appellant has left out the important part of the claim limitation, which is: in response to determining that the current context information satisfies the date information.
Loftesness explicitly discloses in response to determining that the current context information satisfies the date information, automatically carrying out a new repeated request to perform the computer-implemented action without having received a user request to repeat the computer-implemented action as below [paragraph 0057]:
For instance, the classification determination module 130 can determine that users tend to use the query "ornament" in the month of December to locate an item that describes a Christmas tree ornament item, this item having the word "ornament" in the title. But at other times of the year, the classification determination module 130 may determine that the query "ornament" predominately refers to a theme-based search for jewelry, such as broaches, etc.
As shown in paragraph 0057, the classification determination module 130 analyzes user queries to determine a pattern that can be applied for automatically determining and carrying out a “new repeated request”. When the user enters “ornament” in December, based on the user’s prior requests, an action-assistance tool automatically carries out the request to find, e.g., a Christmas tree ornament. The user does not have to repeat the same query (e.g. “find a Christmas tree ornament”) in every December.
As has been stated in Final Office Action, Loftesness does not disclose “proactively” presenting a result. Krzyzanowski discloses “proactively” presenting a result [Final Rejection dated March 25, 2021: page 6, last 5 lines].
Krzyzanowski, in figure 10, clearly shows that the “wake up” will be executing proactively [figure 10: tick mark in recurrence field “Recurring?” 1008, 0123, 0127]. The user does not need to make a request manually once it’s configured. It runs proactively and presents a result. Recurrence field 1008 and a recurrence definition field 1010 of figure 10 is clear about disclosing that the “wake up” will proactively be activated to present a result from performing the computer-implemented action. The fact that the user has to configure the “wake up” macro through GUI does not make it any less proactive. 
The appellant appears to conveniently ignore the fact that once the user has completed the configuration which includes placing the tick mark in the “Recurring?” 1008 to repeat the request as specified in “How often” 1010, the request will be proactively runs every “Weekdays” at 6:30 AM automatically; there is no need for the user to repeat the configuration, including placing the tick mark in “Recurring?” 1008, on every single weekday [0127].
3. For Independent Claim 20: The appellant alleges that the references fail to teach or suggest the claimed feature of ‘‘proactively send the tool to the user device without having received a user request to repeat the search request, the tool automatically presenting a representation of the repeated search request for manual activation or automatically presenting the information item.”
The appellant repeatedly argues that Loftesness does not disclose proactively sending the tool to the user device [Appeal Brief: page 16, line 3-4, line 12-18; page 17, line 2-4 of 1st full paragraph, last two lines].
As has been stated in Final Office Action, Loftesness does not disclose “proactively” sending the tool to the user device. Krzyzanowski discloses “proactively” sending the tool to the user device [Final Rejection dated March 25, 2021: page 10, last but one paragraph].
Krzyzanowski, in figure 10, clearly shows that the “wake up” macro will be executing proactively [figure 10: tick mark in recurrence field “Recurring?” indicates “wake up” runs proactively as specified, 0123, 0127-0128]. The user does not need to make a request manually once it’s configured. It runs proactively and to present a result from performing the computer implemented action. Recurrence field 1008 and a recurrence definition field 1010 of figure 10 is clear about disclosing that the “wake up” will proactively be activated to present a result from performing the computer-
The appellant appears to conveniently ignore the fact that once the user has completed the configuration which includes placing the tick mark in the “Recurring” 1008 to repeat the request as specified in “How often” 1010, the request will be repeated without further user intervention. In the specific example of figure 10, the request of “Wake Up” proactively runs every “Weekdays” at 6:30 AM automatically; there is no need for the user to repeat the configuration, including placing the tick mark in “Recurring?” 1008, on every single weekday [0127].
The argument regarding the pattern recognition aspect of Loftesness has been addressed above [See the section for claim 16].













For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Anita D. Chaudhuri/
Examiner, Art Unit 2173

Conferees:

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173     


/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        


                                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.